OPINION
HILL, Chief Justice.
Carolyn Findley Price, surety on two appearance bonds, appeals from the judgment of the trial court that remitted the full amount of the bond following forfeiture, but which deducted court costs. In a single point of error in both cases, Price argues that the clerk of the court assessed civil costs of court even though this is a criminal proceeding. She acknowledges that such a proceeding is governed by the civil procedural rules. She also does not deny that the trial court is authorized to assess costs when remitting a bond forfeiture. TEX.CODE CRIM.PROC.ANN. art. 22.16(d) (Vernon 1989).
We affirm because the judgment of the court does not specify that the costs assessed are civil costs, but merely assesses costs as authorized by article 22.16(d). *227Consequently, if the clerk erroneously assessed costs, as argued by Price, it was an error of the clerk and not an error in the court’s judgment. Therefore, such action on the part of the clerk, if it be error, is not such an error as was reasonably calculated to cause and probably did cause the rendition of an improper judgment. We may not reverse the judgment because it contains no error, and Price has shown us no error that was reasonably calculated to cause or probably did cause rendition of an improper judgment. TEX.R.APP.P. 81(b)(2).
The judgment is affirmed.